—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated August 28, 1995, which denied their motion to vacate a judgment entered upon their default in answering.
Ordered that the order is affirmed, without costs or disbursements.
The court did not improvidently deny the defendants’ motion to vacate the default judgment entered against them. The defendants’ contention that they were unable to afford counsel is not a reasonable excuse for their default (Moore v Claudio, 224 AD2d 502; see, People v Scudds, 195 AD2d 778, 779; City of New York v Simmonds, 172 AD2d 1081). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.